



--------------------------------------------------------------------------------

Exhibit 10.43


















David Sturgeon
/redacted/


March 10, 2015


Dear Dave,


Re:
Amended and Restated Contract of Employment dated July 27, 2010 between Dave
Sturgeon and CME Media Services Limited, as amended (the “Contract”).





We refer to the Contract. Capitalised terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Contract.


The parties hereby agree to the following amendments to the Contract:


I.
Clause 4.2 of the Contract shall be amended by inserting the words “(Target
Bonus)” at the end of the last sentence of such Clause 4.2.



II.
Clause 9 of the Contract shall be deleted in its entirety and replaced with the
following:



“9 TERMINATION


9.1     You may terminate this Contract on giving the Company twelve months’
notice in writing, to expire at any time. The Company is required to give you
twelve months’ notice in writing, to expire at any time.


9.2    In the event you give notice of termination pursuant to clause 9.1, the
Company may elect to provide you with payment in lieu of notice. This payment
will be comprised solely of your basic salary (at the rate payable when this
option is exercised) in respect of the portion of the notice period remaining at
the time the Company exercises this option and any earned but unpaid bonus
awarded in accordance with clause 4.2 hereof. All payments made pursuant to this
clause 9.2 shall be subject to deductions for income tax and social security
contributions as appropriate. You will not, under any circumstances, have any
right to payment in lieu of notice unless the Company has exercised its option
to pay in lieu of notice under this clause 9.2.


9.3    If the Company delivers notice of termination without cause pursuant to
clause 9.1, this Contract shall terminate with immediate effect and the Company
shall make payment in lieu of notice as provided in clause 9.5.


9.4    You may terminate this Contract, unless it has been previously terminated
pursuant to any other provision hereof, if the Company is in material breach of
this Contract. A material breach by the Company shall include, but not be
limited to, (i) the Company violating clause 2 or clause 3 of this Contract with
respect to title, authority, status, duties and responsibilities, or place of
employment and (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company or CME Ltd.
expressly to assume the obligations of the Company under this Contract
(including pursuant to this clause 9.4). Such right shall be exercisable by your
delivering written notice to the Company and the Termination Date shall be
effective 30 days after giving such notice; provided, that such notice is
delivered to the Company within 90 days after the occurrence of such material
breach; and provided, further, that this Contract shall not terminate if such
notice is the first such notice of termination delivered by you pursuant to this
clause 9.4 and within such 30-day period the Company shall have cured any
material breach. “Termination Date” shall mean any date on which this Contract
is terminated under clause 9 of this Contract.


9.5    Following termination by the Company pursuant to clause 9.1 or
termination by you for material breach by the Company pursuant to clause 9.4,
the Company shall pay a lump sum amount as severance within thirty days
following the Termination Date, in an amount equal to twelve months of your
basic salary (with your basic salary computed at the rate payable immediately
prior to the date the notice of termination is provided) and Target Bonus in
respect of your notice period, together with an amount equal to the pro-rated
portion of your Target Bonus for the period to the Termination Date for the year
in which termination occurs. In addition, you shall be entitled to medical and
dental insurance as provided in clause 5.1.1 for a period of twelve months
following the Termination Date. All payments made pursuant to this clause 9.5
shall be subject to deductions for income tax and social security contributions
as appropriate.


9.6    A condition precedent to the Company’s obligation with respect to the
payment pursuant to clause 9.5 shall be your execution and delivery of a
compromise agreement containing customary terms and conditions, within 30 days
following the Termination Date.


9.7    The Company may terminate this Contract due to Termination for Cause
without notice, payment in lieu of notice or any other payment whatsoever.
“Termination for Cause” means your (i) conviction of a felony or entering a plea
of nolo contendere (or its equivalent) with respect to a charged felony; (ii)
gross negligence, recklessness, dishonesty, fraud, wilful malfeasance or wilful
misconduct in the performance of your duties under this Contract; (iii) wilful
misrepresentation to the shareholders or directors of CME Ltd. that is injurious
to CME Ltd.; (iv) wilful failure without reasonable justification to comply with
a reasonable written instruction of the co-Chief Executive Officers of the CME
Group; or (v) a material breach of your duties or obligations under this
Contract. The Company may, in its reasonable judgment, suspend you on full pay
during any investigation that the Company may undertake into any fact or
circumstance which could lead to your Termination for Cause. Notwithstanding the
foregoing, a termination




--------------------------------------------------------------------------------




shall not be treated as Termination for Cause unless the Company has delivered a
written notice to you stating that it intends to terminate your employment due
to Termination for Cause and specifying the basis for such termination.


9.8    Upon the termination by whatever means of this Contract you shall
immediately return to the Company all documents, computer media and hardware,
credit cards, mobile phones and communication devices, keys and all other
property belonging to or relating to the business of the Company which is in
your possession or under your power or control and you must not retain copies of
any of the above.”


All other terms of the Contract shall remain the same.
Please countersign this letter in agreement and acknowledgment of the above.


Yours sincerely,


/s/ Daniel Penn                                
Daniel Penn
Director
CME Media Services Limited




Countersigned in agreement and acknowledgment:




/s/ David Sturgeon                     
David Sturgeon












